DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jungmann (DE 10 2015 013 240) in view of Helf (US 2010/0230219).  All citations to Jungmann will be made with respect to US 2019/0072146, which is an English-language publication corresponding to DE 10 2015 013 240.  
Regarding independent claim 1, Jungmann discloses a disc brake for motor vehicles (see US 2019/072146, Abstract, FIGS. 1-5), comprising at least two brake pads (12, 14), an application unit (18) having a setting spindle (16) arranged axially in the direction of the brake pads (see FIG. 2), and a central resetting device (22, 32, 34, 38, 42) for central adjustment of the setting spindle (see FIGS. 1, 2) after reaching a degree of wear of the brake pads (see e.g. ¶¶ 0025-0027), the resetting device having a housing (34), a sensor (32) and a resetting shaft (22), wherein the resetting device has an adapter (38) with a decentral output (see e.g. FIG. 3, gear attached to shaft (40)), wherein the adapter has a cover (42), wherein the central resetting shaft is centrally located on the disc brake (see FIG. 1).  
Jungmann does not disclose a chain drive, the chain drive being configured to transmit an actuating movement from the decentral output to the resetting shaft.
Helf teaches a disc brake for a motor vehicle (see Abstract) comprising a resetting shaft (3), a decentral output (4), and a chain drive (5), the chain drive being configured to transmit an actuating movement from the decentral output to the resetting shaft (see ¶ 0023; FIG. 2).
It would have been obvious to replace the gear transmission of Jungmann with a chain transmission, as taught by Helf, to reduce the number of parts required, and to eliminate the need for precise positioning of the gear axles. 
Regarding claim 4, Jungmann discloses that the adapter is arranged on the resetting device by a plug connection (see e.g. FIG. 3, gear is plugged onto shaft (40)) or an adhesive connection.  
Regarding claim 5, Jungmann discloses that the housing has, on a side of the housing opposed to the sensor, a groove for receiving the adapter (see FIG. 4, housing has a groove shaped and configured to receive cover of adapter).  
Regarding claim 7, Jungmann discloses that the decentral output is a casting shaped as a hexagon for receiving a tool (see FIG. 3).  
Regarding claim 9, Jungmann discloses a motor vehicle comprising a disc brake (1) according to claim 1 (see Abstract; FIGS. 1-5).
Regarding claim 10, Jungmann discloses that the cover and adapter extend in a lateral and downward direction from the resetting shaft to the decentral output (see FIGS. 4, 5).  Helf teaches that the chain drive and cover extend linearly (see FIGS. 2-4).  
Regarding claim 11, Jungmann discloses that the adapter is selectively removable from the housing (see e.g. ¶ 0023; “[i]f the reset can be performed directly at the reset device, the structural unit may also be formed without the gear mechanism and the reset shoulder”), to provide for direct central actuation of the resetting shaft (see e.g. ¶ 0023), and is selectively receivable on the housing, to provide for decentral actuation of the resetting shaft via the decentral output (see ¶ 0027).   
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jungmann (DE 10 2015 013 240) and Helf (US 2010/0230219), as applied to claim 1, above, and further in view of Knoop et al. (US 2017/0167556).
Regarding claim 8, Jungmann discloses that the cover has an opening through which the decentral output extends (see FIG. 3).  Jungmann does not disclose that the cover is a plastic part or a metal part.  
Knoop teaches a disc brake for motor vehicles (see Abstract, FIG. 10) comprising an adjuster (410) and a cover (484), wherein the cover is a plastic part or a metal part (see ¶ 0127).  
It would have been obvious to make the cover of Jungmann a plastic part to provide a lightweight part that is cost effective to produce in volume (see Knoop, ¶ 0127).  
Response to Arguments
Applicant's arguments filed 09-Nov-2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1,  Applicant argues that “Jungmann does not disclose an adapter, because Jungmann’s arrangement is fixed” (see Amendment, page 8).  
Independent claim 1 does not recite anything regarding whether or not the adapter is “fixed.”  Rather, the claim is silent regarding whether or not the adapter is fixed.  Furthermore, the specification of the present application explicitly states that “the adapter is then arranged on the resetting device by means of a plug connection and/or an adhesive connection.” (See ¶ 0010).  The adhesive connection implies that the adapter is “fixed” to the housing.  As such, the recitation of an “adapter” by itself in the claim does not exclude an adapter that is fixed.  
Applicant further argues that “Jungmann’s arrangement is . . . provided as a unit into the brake caliper that provides only a decentral output” and that “Paragraph 5 of the present application, in the background section, identifies Jungmann and describes central control as not being possible in Jungmann’s fixed design.” (See amendment, page 8).  Jungmann, however, discloses that “[i]f the reset can be performed directly at the reset device, the structural unit may also be formed without the gear mechanism and the reset shoulder” (see ¶ 0023), thereby disclosing a central output in addition to the decentral output.  
Applicant further argues that “[n]either spindle [of Helf] is centrally located” (see Amendment, page 9).  Jungmann discloses a centrally located spindle.  
Applicant further argues that “there is no reason to modify the gears with a chain, as doing so would require a straight path from the resetting shaft to the decentral output.”  “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference” (see MPEP 2145.III).  One of ordinary skill in the art would have been capable of arranging a chain that runs in a straight line form the reset shoulder (40) to the reset device (22).  
Applicant further argues that “a chain has numerous links that far outnumber the five gears of Jungmann, and a chain drive also requires precise positioning” (see amendment, page 10).  A chain drive is a standard stock item that is configured in one piece during a final assembly.  Furthermore, a chain drive is flexible and has a greater tolerance regarding the positioning the input and output drives.    
Allowable Subject Matter
Claims 3 and 6 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

November 17, 2022